  Case 18-10543         Doc 47      Filed 03/23/21 Entered 03/23/21 12:01:01                 Desc Main
                                      Document     Page 1 of 1



                               UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF MAINE



In re:
                                                      Chapter 7
Derek S. Webster,                                     Case No. 18-10543

                             Debtor



                         ORDER FIXING COMPENSATORY SANCTION

         On March 4, 2021, the Court issued an order holding the Debtor in contempt and

imposing sanctions [Dkt. No. 44] (the “Contempt Order”). As a civil sanction designed to

compensate the estate for losses incurred as a result of the Debtor’s contempt, the Court ordered

the Debtor to pay the reasonable legal fees and expenses incurred by the Trustee in connection

with the Motion for Contempt [Dkt. No. 29]. This order fixes the amount of that compensatory

sanction. After considering the Trustee’s Statement of Legal Fees [Dkt. No. 46], the Court

concludes that the amount of reasonable compensation for the fees incurred by the Trustee in

connection with the Motion for Contempt total $1,782.1 The Debtor is therefore ordered to pay

the Trustee $1,782 in full on or before June 15, 2021.

Dated: March 23, 2021
                                                  Michael A. Fagone
                                                  United States Bankruptcy Judge
                                                  District of Maine

  1
     The Trustee’s Statement of Legal Fees reflects that the estate incurred fees for services in connection
with the Motion for Contempt totaling $2,165.50. See [Dkt. No. 46]. By this order, the Court concludes
that the amount of reasonable compensation for those services is the lesser amount of $1,782. The Court
does not question the necessity of the services provided by the Trustee’s counsel, or the amount of time
spent providing those services. However, given the nature of this contested matter, all of those services
could have been performed by an associate billing at the rate of $270 per hour. In determining the
amount of reasonable compensation in this context, the Court utilizes the rubric provided by 11 U.S.C.
330(a)(3), and considers all relevant factors, including the nature of the services provided and the rates
charged for those services.
